 


109 HR 1265 IH: Abandoned Hardrock Mines Reclamation Funding Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1265 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide a source of funding for the reclamation of abandoned hardrock mines, and for other purposes. 
 
 
1.Short title, findings, and purpose 
(a)Short titleThis Act may be cited as the Abandoned Hardrock Mines Reclamation Funding Act. 
(b)FindingsThe Congress finds the following: 
(1)Through various laws and policies, including the Act of May 10, 1872 (commonly known as the General Mining Law of 1872; 30 U.S.C. 22 et seq.), the Federal Government has encouraged the development of gold, silver, and other mineral resources, especially in the western States, and development of these resources has helped create a strong economy and provided needed materials for many critical products and services. 
(2)However, historically mining activities have occurred in recurrent cycles of boom followed by bust, with many mines left inactive or abandoned at the end of each cycle. 
(3)As a result of this history, the United States has been left an unwelcome legacy of inactive or abandoned mines, including thousands of such mines in the western States. 
(4)Many of these inactive or abandoned mines pose safety hazards to the public, and the drainage and runoff from such mines has damaged thousands of stream miles to the detriment of water quality, particularly in several western States. 
(5)The environmental cleanup of these inactive or abandoned mines is hampered by lack of funding. Federal and State agencies and Indian tribes are often unable to afford to make cleanup of these mine sites a high priority. 
(6)It is in the national interest to facilitate the cleanup of inactive or abandoned mines through appropriate legislation that reduces this obstacle. 
(c)PurposeThe purpose of this Act is to facilitate cleanup of inactive and abandoned mine sites by establishing a source of funding for that purpose. 
2.DefinitionsIn this Act: 
(1)The term gross proceeds means the value of any extracted hardrock mineral that was— 
(A)sold; 
(B)exchanged for any thing or service; 
(C)removed from the country in a form ready for use or sale; or 
(D)initially used in a manufacturing process or in providing a service. 
(2)The term net proceeds means gross proceeds less the sum of the following deductions: 
(A)The actual cost of extracting the mineral. 
(B)The actual cost of transporting the mineral to the place or places of reduction, refining, and sale. 
(C)The actual cost of reduction, refining, and sale. 
(D)The actual cost of marketing and delivering the mineral and the conversion of the mineral into money. 
(E)The actual cost of maintenance and repairs of— 
(i)all machinery, equipment, apparatus, and facilities used in the mine; 
(ii)all milling, refining, smelting and reduction works, plants and facilities; and 
(iii)all facilities and equipment for transportation. 
(F)The actual cost of fire insurance on such machinery, equipment, apparatus, works, plants, and facilities. 
(G)Depreciation of the original capitalized cost of such machinery, equipment, apparatus, works, plants, and facilities. 
(H)All money expended for premiums for industrial insurance, and the actual cost of hospital and medical attention and accident benefits and group insurance for all employees. 
(I)The actual cost of developmental work in or about the mine or upon a group of mines when operated as a unit. 
(J)All royalties and severance taxes paid to the Federal Government or State governments. 
(3)The term hardrock minerals means any mineral other than a mineral that would be subject to disposition under any of the following laws if located on land subject to the general mining laws: 
(A)The Mineral Leasing Act (30 U.S.C. 181 et seq.). 
(B)The Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.). 
(C)The Act of July 31, 1947, commonly known as the Materials Act of 1947 (30 U.S.C. 601 et seq.). 
(D)The Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.). 
(4)The term Secretary means the Secretary of the Interior. 
(5)The term patented mining claim means an interest in land which has been obtained pursuant to sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, or section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims. 
(6)The term general mining laws means those provisions of law that generally comprise chapters 2, 12A, and 16, and sections 161 and 162, of title 30, United States Code. 
(7)The term Fund means the Abandoned Minerals Mine Reclamation Fund. 
3.Source of revenues for abandoned mine cleanup 
(a)Reclamation fee 
(1)Fee imposedAny person producing hardrock minerals from a mine within an unpatented mining claim or a mine on land that was patented under the general mining laws shall pay a reclamation fee to the Secretary under this section. 
(2)Fee as percentage of net proceedsThe amount of the fee under this section shall be equal to a percentage of the net proceeds derived from the mine. The percentage shall be based upon the ratio of the net proceeds to the gross proceeds related to mineral production from the mine in accordance with the following table: 
 
 
Net proceeds as percentageRate of fee as percentage 
 of gross proceedsof net proceeds 
 
Less than 102.00 
10 or more but less than 182.50 
18 or more but less than 263.00 
26 or more but less than 343.50 
34 or more but less than 424.00 
42 or more but less than 504.50 
50 or more5.00  
(b)ExemptionGross proceeds of less than $500,000 from minerals produced in any calendar year shall be exempt from the reclamation fee under this section for that year if such proceeds are from one or more mines located in a single patented claim or on two or more contiguous patented claims. 
(c)PaymentThe amount of all fees payable under this section for any calendar year shall be paid to the Secretary within 60 days after the end of such year. 
(d)Deposit of revenuesThe Secretary shall deposit amounts received under subsection (c) in the Abandoned Minerals Mine Reclamation Fund. 
(e)Relation to State feesNothing in this Act shall be construed to require a reduction in, or otherwise affect, a similar fee provided for under State law. 
(f)Reduction of feesThe Secretary shall reduce a fee required by this section by an amount equal to a royalty paid pursuant to an Act of Congress that provides for crediting to the Fund of royalties paid to the Secretary with respect to production of hardrock minerals. 
(g)Effective dateThis section shall take effect with respect to hardrock minerals produced after December 31, 2004, except that subsection (f) shall take effect one year after the date of the enactment of the law described in such subsection. 
4.Abandoned Minerals Mine Reclamation Fund 
(a)Establishment 
(1)In generalThere is established in the Treasury of the United States an interest-bearing fund to be known as the Abandoned Minerals Mine Reclamation Fund. The Fund shall be administered by the Secretary. 
(2)InvestmentThe Secretary shall notify the Secretary of the Treasury as to what portion of the Fund is not, in the Secretary’s judgment, required to meet current withdrawals. The Secretary of the Treasury shall invest such portion of the Fund in public debt securities with maturities suitable for the needs of such Fund and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketplace obligations of the United States of comparable maturities. The income on such investments shall be credited to, and form a part of, the Fund. 
(3)AdministrationThe Secretary shall use the existing Federal program for abandoned mine reclamation authorized by title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) to administer the Fund and for making expenditures from the Fund. 
(b)Use and objectives of the Fund 
(1)In generalAmounts in the Fund shall be available to the Secretary, without further appropriation and until expended, to perform or support reclamation and restoration activities affecting eligible areas, including any of the following: 
(A)Reclamation and restoration of abandoned surface mined areas. 
(B)Reclamation and restoration of abandoned milling and processing areas. 
(C)Sealing, filling, and grading abandoned deep mine entries. 
(D)Planting of land adversely affected by past mining to prevent erosion and sedimentation. 
(E)Prevention, abatement, treatment, and control of water pollution created by abandoned mine drainage. 
(F)Control of surface subsidence due to abandoned deep mines. 
(2)Methods of useSubject to the special disbursement requirements of subsection (g), amounts in the Fund may be expended directly by the Secretary or by making grants to approved State reclamation programs, as described in subsection (d). The Secretary shall consult and coordinate with eligible States on those projects funded directly or in conjunction with other Federal agencies. 
(c)Eligible areasReclamation expenditures under this section shall be made only in States described in subsection (e) and shall be used only for the reclamation of lands (and related waters)— 
(1)that were, but are no longer, actively mined for hardrock minerals (and not in temporary shutdown) as of the date of the enactment of this Act; 
(2)that are not identified for remedial action under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and for which there is no identifiable owner or operator for the mine or mine facilities; 
(3)that are not designated for remedial action pursuant to the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7901 et seq.); and 
(4)for which no evidence exists that the lands contain minerals that economically could be extracted through the mining, reprocessing, or remining of the lands. 
(d)Eligible States 
(1)Eligibility requirementsExcept as provided in paragraph (2), expenditures from the Fund shall be made only for reclamation of lands and water in States that— 
(A)contain lands subject to the general mining laws; and 
(B)have completed a statewide inventory of abandoned hardrock sites within the State eligible to receive funding under this Act. 
(2)Inventory fundingA State that contains lands subject to the general mining laws, but that has not completed a statewide inventory as described in paragraph (1)(B), may receive grants not exceeding $2,000,000 annually to assist in the completion of the required inventory. 
(3)Approved State reclamation programsIn the case of a State described in paragraph (1), the Secretary may make expenditures from the Fund to the State for a State reclamation program that meets the requirements of section 405 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235) and is applicable to hardrock mining. 
(4)States without approved programsIf a State described in paragraph (1) does not have an approved State program under section 405 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235) that is applicable to hardrock mining, the Secretary may provide funds to the State after the Secretary determines that the State has authority to implement a hardrock abandoned mine land program, and that State authority, at a minimum, includes the establishment of a State reclamation plan for abandoned hardrock mines and clear authorization for the administration and expenditure of funds for eligible areas described in subsection (c). 
(e)PrioritiesExpenditures from the Fund shall reflect the following priorities, in the following order of priority: 
(1)Extreme dangerProtection of public health, safety, general welfare, and property from extreme danger of adverse effects of past mining activity. 
(2)Adverse effectsProtection of public health, safety, general welfare, and property from the adverse effects of past mineral activity, including the restoration of land, water, and fish and wildlife resources degraded by the adverse effects of past mining activity. 
(f)Eligible remediating partiesThe Secretary may authorize expenditures from the Fund for remediation activities conducted by a Federal agency or by remediating parties who are permittees under the abandoned or inactive mine land waste remediation permit program, as provided for in section 402(r) of the Federal Water Pollution Control Act (33 U.S.C. 1342(r)). 
(g)Special disbursement requirements 
(1)Set-asideOf the funds collected under section 3 with regard to a mine for a calendar year and deposited in the Fund— 
(A)25 percent shall be expended in the eligible State in which the mine is located, pursuant to an approved abandoned mine land reclamation program under subsection (d)(3); and 
(B)50 percent shall be expended in the eligible States based on each eligible State’s percentage of the value of total national hardrock mineral production during the years 1900 through 1980, which the Secretary shall determine using United States Geological Survey Minerals Yearbooks and published metal prices. 
(2)ReleaseIf funds allocated pursuant to paragraph (1)(A) have not been expended within three years after collection, the Secretary shall make such funds available to other eligible States as determined appropriate by the Secretary. 
 
